Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 6/7/2022.  Claims 1-19 are pending.  Applicant’s arguments have been considered.  Claims 1-19 are finally rejected for reasons necessitated by applicant’s amendment.  

Specification
	The Specification is objected to:
In [0071], it states K can be controlled by adjusting CB.  In [0165], it states CB = Ca/Cc.  Is unclear how CB is related to K.
Applicant addressed this issue in the Arguments dated 6/7/2022, page 9.  However, the explanation is not found in the instant Specification.  
Applicant is advised to incorporate the explanation into the Specification.

Claims Analysis
The contents of the button cell in claim 1 is as follows, from the instant Specification:
[0159] The negative electrode plate was taken from the secondary battery after the C1 test, and 
the negative electrode film on one side was erased. The obtained negative electrode plate containing a single side negative electrode film was cut into a round plate with a diameter of 14 mm. A lithium metal round plate was used as a counter electrode. The negative electrode plate was opposite to the lithium metal plate with a PE separator disposed therebetween. The above-prepared electrolyte was added. The button battery was assembled in a glove box. After standing for 6 hours at 25 °C, the voltage of the button battery was Ua. The button cell was charged with a constant current of 0.1 C so that the negative electrode plate was deintercalated until the voltage of the battery was 0.7V. At this time, the deintercalating lithium capacity C2 was recorded in mAh. S2 is the area of the negative electrode plate in the form of a round plate, which was 153.94 mm2. 
[0160] The positive electrode plate was taken from the secondary battery after the C1 test, and the positive electrode film on one side was erased. The positive electrode plate containing the single side positive electrode film was cut into a round plate with a diameter of 14 mm. The lithium metal round plate was used as a counter electrode, and the positive electrode plate was opposite to the lithium metal plate with a PE separator disposed therebetween. The above-prepared electrolyte was added and the button battery was assembled in a glove box. After standing for 6 hours at 25 °C, the voltage of the button battery was Uc. The button battery was discharged by a constant current of 0.1 C so that the positive electrode plate was intercalated until the voltage of the battery was 2.8 V. At this time, the intercalating lithium capacity C3 was recorded in mAh. S83 was the area of the positive electrode plate in the form of a round plate, i.e. 153.94 mm2.
[0152] 4) Preparation of electrolyte
[0153] Ethylene carbonate (EC), ethyl methyl carbonate (EMC) and diethyl carbonate (DEC)
were mixed in a volume ratio of 1:1:1 to obtain an organic solvent. A fully dried lithium salt LiPFs
was dissolved in the organic solvent and fluoroethylene carbonate (FEC) as an additive was added. After mixing, the electrolyte was obtained. In the electrolyte, the concentration of LiPF¢ was | mol/L, and the mass percentage of FEC was 6%.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 6, 7, 12, 14-16, 18, 19 are rejected under 35 U.S.C. 102(a1) as being acticipated by, or in alternative, under 35 U.S.C. 103(a) as being unpatentable over Takezawa (US 2013/0314051).
Takezawa discloses a secondary battery, comprising a positive electrode plate, a negative electrode plate, a separator and an electrolyte, the positive electrode plate comprising a positive electrode current collector and a positive electrode film disposed on at least one surface of the positive electrode current collector and comprising a positive electrode active material; the negative electrode plate comprising a negative electrode current collector and a negative electrode film disposed on at least one surface of the negative electrode current collector and comprising a negative electrode active material;
wherein
the positive electrode active material comprises one or more of lithium nickel cobalt manganese oxides and lithium nickel cobalt aluminum oxides [0194];
the negative electrode active material comprises a silicon-based material and a carbon material [0147];
Regarding claim 1 “the secondary battery satisfies: 1.05<K<1.25,
wherein K=(C1/S1+C2/S2)/(C1/S1+C3/S3),
in which C; denotes a discharge capacity as obtained under the condition that the secondary battery is charged to 4.2V at 0.33C, then charged at a constant voltage of 4.2V till a current is less than or equal to 0.05C, set standing for 30 min and discharged to 2.5V at 0.33C; C2 denotes a lithium ion deintercalating capacity as measured by taking the negative electrode plate with an area of S2 from the secondary battery that has experienced the C1 test, and then assembling it with a first lithium plate to form a first button battery, and having the negative electrode plate deintercalated at 0.1C till the first button battery has a voltage of 0.7V; and C3 denotes a lithium ion intercalating capacity as measured by taking the positive electrode plate with an area of S3 from the secondary battery that has experienced the C1 test, and then assembling it with a second lithium plate to form a second button battery, and having the positive electrode plate intercalated at 0.1C till the second button battery has a voltage of 2.8V
the S1 is a total area of the positive electrode film in the secondary battery;
the S1, the S2 and the S3 are in mm”; and
the C1, the C2 and the C3 are in mAh,”
and Regarding claim 2, 1.05<K<1.15, 
Takezawa discloses a lithium ion secondary battery wherein a reversible negative electrode capacity is larger than a useable capacity of the positive electrode (Abstract).  It is understood that when the reversible capacity of the negative electrode is made larger than the usable capacity of the positive electrode (referred to as the "positive electrode capacity regulation"), the negative electrode utilization factor can be suppressed to be lower than 100%, and thus both of a large battery capacity and the charge/discharge reversibility can be provided [0083]. 
When the negative electrode utilization factor is increased, a volumetric change of the negative electrode active material caused by expansion and contraction thereof is increased. As a result, a stress applied to the interface between the negative electrode active material layer and the current collector is increased. Therefore, the adhesiveness of the negative electrode active material is decreased, which rapidly deteriorates the charge/discharge cycle characteristic. Namely, the deterioration ratio is increased [0081].
It is noted that regarding Applicant’s K=(C1/S1+C2/S2)/(C1/S1+C3/S3), K would be similar to (C2/S2)/(C3/S3), since (C1/S1) in both the numerator and the denominator are the same.  It appears that Applicant’s K value would be close to a prior art’s ratio, when the negative deintercalation capacity is greater than the positive intercalation capacity.
Takezawa discloses the " usable capacity" of the positive electrode is the battery capacity obtained when the battery is charged/discharged at a prescribed charge/discharge voltage, the battery capacity being represented by a value per weight or per surface area (mAh/cm.sup.2) of the positive electrode (mAh/g) [0089], and hence Applicant’s C1/S1 = C3/S3.
Takezawa discloses the battery test conditions as a constant current charge at 8 mA at an end voltage of 4.2 V, a constant voltage charge at 0.3 mA, and constant current discharge at 2.4 mA with end voltage 2.68 V for test i-1, as shown in Table 2 [00241-00244].  The discharge capacity after the first cycle of charge/discharge was set as the battery capacity (mAh/cm2), and shown in Table 2 [0238].
Similarly, the Applicant’s test conditions as claimed in claim 1 recite a battery is charged to 4.2V at 0.33C, then charged at a constant voltage of 4.2V till a current is less than or equal to 0.05C, set standing for 30 min and discharged to 2.5V at 0.33C.
The K calculation for Takezawa’s battery are performed from the battery capacity, positive electrode capacity, and negative electrode capacity found in Table 2.  The positive electrode and negative electrode ratios recited in Table 2 were understood to be equivalent to Applicant’s intercalating capacity of the positive electrode and deintercalating capacity of the negative electrode.
Applicant’s K=(C1/S1+C2/S2)/(C1/S1+C3/S3).  
Referring to Takezawa’s Test no. i-1, K = (3.0 + 4.1)/(3.0 +3.0) = 1.18
	Takezawa’s K value lies within the range as claimed by the Applicants.  Given that the Applicant’s and Takezawa’s test conditions are similar, the Examiner notes that the K value of Takezawa would likely lie within the claimed range as well if performed under the Applicant’s test conditions.
	MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."

Should it not be anticipatory, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust Takezawa’s reversible capacity (Applicant’s deintercalation capacity) to be larger than the useable capacity of the positive electrode (Applicant’s intercalated capacity) for the benefit of having large capacity.
	Takezawa clearly teaches that the reversible capacity of the negative electrode and the useable capacity of the positive electrode are a result effective variables.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.

Regarding claim 3, a voltage Ua between the negative electrode plate in the secondary battery that has experienced the C1 test and the lithium plate satisfies 0.35V<Ua<0.65V; or,
a voltage Uc, between the positive electrode plate in the secondary battery that has experienced the C1 test and the lithium plate, satisfies: Uc<3.75, it is noted that the Ua and Uc values are values used during the test condition of the Applicant’s invention.  Claim 3 has been considered but was not given patentable weight because the courts have held that the method of forming the product is not germane to the issue of patentability of the product itself.  “[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from the product of prior art, the claim is unpatentable even though the prior product was made by a different process.”    In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.
1983).

Regarding claim 6, the silicon-based material comprises one or more of elemental silicon, silicon oxides, silicon- carbon compounds, silicon-nitrogen compounds and silicon alloys, optionally, the silicon-based material comprises silicon oxides [0151];
the carbon material comprises one or more of graphite, soft carbon and hard carbon, and optionally, the carbon material comprises graphite and the graphite is one or more selected from artificial graphite and natural graphite [0147].
Regarding claim 7, the lithium nickel cobalt manganese oxide is one or more selected from compound as shown in Formula 1 and surface-coated modified compounds thereof,
the lithium nickel cobalt aluminium oxide is one or more selected from compound as shown in Formula 2 and surface-coated modified compounds thereof [0123].
Regarding claim 12, the positive electrode active material further comprises one or more of lithium nickel oxides, lithium manganese oxides, lithium iron phosphate, lithium manganese phosphate, lithium manganese iron phosphate, lithium cobalt oxides and modified compounds thereof [0112].
Regarding claim 14, the negative electrode film further comprises a binder that comprises one or more of butadiene styrene rubber, polyacrylic acid compounds and modified compounds thereof, and polyacrylate compounds and modified compounds thereof; and optionally, the binder comprises one or more of polyacrylic acid compounds and modified compounds thereof, and polyacrylate compounds and modified compounds thereof [0216].
Regarding claim 15, the binder constitutes from 1% to 10% by mass [0216].
Regarding claim 16, the negative electrode film further comprises a conductive agent that comprises one or more of conductive black (SuperP) and carbon nano tube (CNT) [0216].
Regarding claim 18, a battery module, comprising the secondary battery according to claim 1.
Regarding claim 19, an apparatus, comprising at least one of the secondary battery according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 5, 13, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takezawa (US 2013/0314051).
Regarding claim 4, the secondary battery has a capacity excess coefficient of from 1.1 to 1.35, Takezawa discloses the Capacity excess coefficient, which the Applicant defines as CB=Ca/Cc [0165].  Takezawa discloses in Table in test no. i-1 with a negative electrode capacity and positive electrode capacity as 4.1 and 3.0, respectively.  
CB = Ca/Cc = 4.1/3.0 = 1.37.
Takezawa discloses a lithium ion secondary battery wherein a reversible negative electrode capacity is larger than a useable capacity of the positive electrode (Abstract).  It is understood that when the reversible capacity of the negative electrode is made larger than the usable capacity of the positive electrode (referred to as the "positive electrode capacity regulation"), the negative electrode utilization factor can be suppressed to be lower than 100%, and thus both of a large battery capacity and the charge/discharge reversibility can be provided [0083]. 
When the negative electrode utilization factor is increased, a volumetric change of the negative electrode active material caused by expansion and contraction thereof is increased. As a result, a stress applied to the interface between the negative electrode active material layer and the current collector is increased. Therefore, the adhesiveness of the negative electrode active material is decreased, which rapidly deteriorates the charge/discharge cycle characteristic. Namely, the deterioration ratio is increased [0081].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust Takezawa’s reversible capacity (Applicant’s deintercalation capacity) to be larger than the useable capacity of the positive electrode (Applicant’s intercalated capacity) for the benefit of having large capacity.
	Takezawa clearly teaches that the reversible capacity of the negative electrode and the useable capacity of the positive electrode are a result effective variables.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.

Regarding claim 5, a mass percentage of the silicon-based material in the negative electrode active material satisfies  < 40%, optionally 10% <  <30%, Takezawa discloses the negative electrode active material may include artificial graphite, natural graphite, or an alloy material such as silicon, tin or the like [0147].  It has been held by the courts that it is prima facie obvious to combine two compositions each of what is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Kerkhoven 205 USPQ 1069 (CCPA 1980).  See MPEP 2144.06.  Given the broad range, adjusting the amounts of each active material would have been within the skill of an ordinary artisan.

Regarding claim 10, the negative electrode film has an areal density CW, of from 0.05mg/mm* to 0.1mg/mm/2; or,
the positive electrode film has an areal density CW, of from 0.13mg/mm2 to 0.29mg/mm2, Takezawa discloses a filling density of the active material is made 3.0 to 4.0 g/cm3 [0139].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust either the volumetric density or the areal density of the positive electrode mixture layer depending on desired mixture amount.
Regarding claim 13, the negative electrode active material constitutes from 90% to 98% by mass of the negative electrode film by mass, It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the negative electrode active material depending on the desired electrode capacity.
Regarding claim 17, the conductive agent constitutes from 1% to 5% by mass, Takezawa discloses a conductive agent may be used in a negative electrode mixture [0154].  Preferably, 0.5 g to 3.0 g of conductive agent is mixed with 100 g of active material [0143].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of the conductive material in the negative electrode for the benefit of making the electrode conductive.  


Claims 8, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takezawa (US 2013/0314051) as applied to claim 1, in view of Yokoyama (US 2012/0258365).
Regarding claim 8, Takezawa does not disclose at least a part of the positive electrode active material comprises single crystal particles.  Yokoyama teaches there is demand for further improvement in cell characteristics, in particular the charge-discharge characteristic at high rate (hereinafter referred to simply as "rate characteristic") and the cycle characteristic. The present invention has been conceived in order to attain the object [0006].  The above object can be attained by bringing to be substantially uniaxially oriented the (003) planes of a cathode active material particle containing a lithium-nickel-based complex oxide having a layered rock salt structure. Specifically, a large number of single-crystal primary particles forming the cathode active material particle are arranged so that the (003) planes are in parallel with one another to the greatest possible extent. The present invention has been accomplished on the basis of this finding [0007].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form single crystals with parallel (003) planes with the active material of Takezawa, as taught by Yokohama, for the benefit of high cycle rate characteristic.
Regarding claim 9, the positive electrode active material has a volumetric mean particle size Dy50 of from 3um to 12um.  Yokoyama teaches the cathode active material particles 222 as secondary particles have a mean particle size of 1 to 100 um, preferably 2 to 70 um, more preferably 3 to 50 um. Through adjusting the mean particle size of the cathode active material particles 222 to fall within the range, the cathode active material filling density of the cathode active material particle 222 is ensured (i.e., percent filling is enhanced). In addition, a flat electrode surface can be formed, while the output characteristic of the lithium secondary battery 1 is maintained. In contrast, when the mean particle size of the cathode active material particles 222 is less than 1 um, the cathode active material filling density may fall, whereas when the mean particle size of the cathode active material particles 222 is in excess of 100 um, the output characteristic of the lithium secondary battery 1 may be impaired, and the flatness of the electrode surface may be reduced [0064].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the particles of Takezawa, as taught by Yokohama, for the benefit of having good density.


Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Takezawa (US 2013/0314051) as applied to claim 1, in view of Ohara (US 2018/0241075).
Regarding claim 11, Takezawa does not disclose the negative electrode film has a porosity Pa of from 20%-40%; or, the positive electrode film has a porosity Pc of from 20% to 35%.  Ohara teaches a lithium secondary battery having an anode active mateirl pressed to have a porosity of 35%, and a cathode active material pressed to have a porosity of 25% [0033, 0034].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form a porosity in the electrodes of Takezawa, as taught by Ohara, for the benefit of providing spaces for ionic and electronic transport.

Response to Arguments
Arguments dated 6/7/2022 are addressed below:
Applicant argues that Applicant’s C2 is different from the revgersible capacity of the negative electrode of Takezawa.  Similarly, Applicant argues that Applicant’s C3 is different from the reversible capacity of the negative electrode of Takezawa.  Page 10 of Arguments.
In response, Takezawa discloses the battery test conditions as a constant current charge at 8 mA at an end voltage of 4.2 V, a constant voltage charge at 0.3 mA, and constant current discharge at 2.4 mA with end voltage 2.68 V for test i-1, as shown in Table 2 [00241-00244].  
Similarly, the Applicant’s test conditions as claimed in claim 1 recite a battery is charged to 4.2V at 0.33C, then charged at a constant voltage of 4.2V till a current is less than or equal to 0.05C, set standing for 30 min and discharged to 2.5V at 0.33C.
Hence, the Examiner notes that Takezawa’s test and the Applicant’s test were performed in similar conditions.
Applicant’s K=(C1/S1+C2/S2)/(C1/S1+C3/S3).  
Referring to Takezawa’s Test no. i-1, K = (3.0 + 4.1)/(3.0 +3.0) = 1.18
	Takezawa’s K value lies within the range as claimed by the Applicants.  Given that the Applicant’s and Takezawa’s test conditions are similar, the Examiner notes that the K value of Takezawa would likely lie within the claimed range as well if performed under the Applicant’s test conditions.

	MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724